 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CRYSTAL LANDOSKEY,                                 Case No. 1:20-cv-00681-AWI-HBK
12                          Plaintiff,                   VOLUNTARY DISMISSAL WITH
                                                         PREJUDICE UNDER FED. R. CIV. P. 41
13             v.                                        (a)(1)(A)(i)
14    SAN DIEGO FAMILY HOUSING, LLC,                      (Doc. No. 13)
      et al.,
15
                            Defendants.
16

17

18            On May 28, 2021, Plaintiff filed a Notice of Voluntary Dismissal. According to the

19   Notice, Plaintiff is dismissing this case in its entirety with prejudice pursuant to Fed. R. Civ. P.

20   41(a)(1)(A)(i). (Doc. No. 13). Defendants have not answered or moved for summary judgment.

21            Accordingly, the Clerk of Court shall enter a dismissal with prejudice under Fed. R. Civ.

22   P. 41(a)(1)(A)(i) and close this case.
     IT IS SO ORDERED.
23

24
     Dated:         June 2, 2021
25                                                       HELENA M. BARCH-KUCHTA
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                         1
